DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 23 June 2022. In view of this communication, claims 1, 3-6, 8-13, and 15-19 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see pages 9-10 of the Remarks, filed 23 June 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 USC §102 of claim 1 has been withdrawn. 
Applicant’s arguments, see pages 9-10 of the Remarks, filed 23 June 2022, with respect to claim 11 have been fully considered and are persuasive.  The rejection under 35 USC §103 of claim 11 has been withdrawn.
Allowable Subject Matter
Claims 1, 3-6, 8-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim a conductive structure wherein exposed surfaces of layers corresponding to a cross section of the conductive structure are all conductive, and the exposed surfaces comprise a first exposed surface for the part of the first conductive layer and a second exposed surface for the conductive material, and wherein a third surface of the first portion that is opposite to the exposed surfaces is connected to the exposed surfaces via a conductive member, and the conductive member is disposed between the third and the exposed surfaces.
Regarding claims 3-6 and 8-10, the aforementioned claims depend from a claim which the examiner has indicated contains allowable subject matter.
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim a method of forming a conductive structure wherein exposed surfaces of layers corresponding to a cross section of the conductive structure are all conductive, and the exposed surfaces comprise a first exposed surface for the part of the first conductive layer and a second exposed surface for the conductive material, the method further comprising forming a conductive member between the exposed surfaces and a third surface of the first portion that is opposite to the exposed surfaces, so that the third surface is connected to the exposed surfaces via the conductive member.
Regarding claims 12, 13, and 15-19, the aforementioned claims depend from a claim which the examiner has indicated contains allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art: US 9549468 B1, US 20060248713 A1, JP H10303039 A, CN 104703406 B, CN 105164798 A
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847